                         PECHMAN LAW GROUP PLLC
                           A T T O R N E Y S         AT    L A W
                                   488 MADISON AVENUE
                                 NEW YORK, NEW YORK 10022
                                       (212) 583-9500
                                  WWW.PECHMANLAW.COM

                                                    February 19, 2020

VIA ECF

Honorable Vernon S. Broderick
United States District Judge                                               2/21/2020
United States District Court                                    The parties are directed to file a joint letter updating me
Southern District of New York                                   with the status of settlement on or before March 25,
40 Foley Square, Room 415                                       2020.
New York, New York 10007

              Re: Kokolli et ano. v. Marc/Shariff Restaurant Inc. et al.
                  No. 19 Civ. 6452 (VSB)(KHP)

Dear Judge Broderick:

       The parties submit this joint letter to request a stay sine die of the February 25, 2020
deposition deadline and the March 25, 2020 discovery deadline in this matter. The parties
have continued to engage in settlement discussions and have narrowed the gap between
Plaintiffs’ demand and Defendants’ counteroffer. In an effort to reach a resolution of this
matter, rather than the parties exhausting resources on depositions and additional
discovery, the parties plan to schedule a settlement conference before Judge Parker and
will be submitting a request for such by February 21, 2020. This is the first adjournment
request for these discovery deadlines.

       We thank the Court for its attention to this matter.

                                                    Respectfully submitted,

                                                    s/ Gregory S. Slotnick

                                                    Gregory S. Slotnick


cc: All Counsel of Record (via ECF)
